       Case 1:20-cv-00178-JRH-BKE Document 31 Filed 08/19/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


JOLYNDA COWHER,                               *
                                              *

                                              *
       Plaintiff,
                                              •k



             V.                               *                  CV 120-178
                                              k


                                              k
UNITED STATES OF AMERICA,
                                              k



       Defendant.                             *



                                      ORDER




       Before the Court is Plaintiff s ''Motion to Extend Response

Time   to   Defendant's        Motion    to        Dismiss   Converted   to    Motion    for

Summary Judgment."            (Doc. 30.)            For the following reasons, the

motion is GRANTED IN PART and DENIED IN PART.


       For reasons stated in the Court's August 5, 2021 Order, the

Court converted the United States' motion to dismiss into a motion

for summary judgment.            (See Doc. 27.)          The Court gave the Parties

fourteen days from the entry of its Order to file additional

evidence and/or argument.               (Id.)        Thus, the Parties' deadline to

submit additional evidence and argument is August 19, 2021.

       Plaintiff        now   seeks certain extensions and avers that the

United States consents to the extensions outlined in her motion.

(See    Doc.      30,    at   2.)       Specifically,         Plaintiff       requests    an

additional fifteen (15) days to file her limited discovery requests
    Case 1:20-cv-00178-JRH-BKE Document 31 Filed 08/19/21 Page 2 of 3




and thirty (30) days for the United States to respond to those

discovery requests.    (Id. at 1.)      Additionally, Plaintiff requests

that she be allowed thirty (30) days to respond to the United

States' motion for summary judgment and then thirty (30) days for

the United States to submit a rebuttal brief.            (Id.)


     The   Court   notes   that   the   Parties   have   already    submitted

summary-judgment type evidence and thus it finds these requested

extensions are unnecessary.        However, the Court will allow the

Parties additional time for discovery and briefing.              The following

extension are GRANTED:


     Plaintiff: shall have until SEPTEMBER 3, 2021 AT 5:00 P.M. to

file her limited discove^ry requests.       The United States shall have

until SEPTEMBER 23, 2021 AT 5:00 P.M. to respond to Plaintiff's

limited discovery requests.         Because the Court is granting the

Parties' extensions and allowing additional time for discovery,

the Court ORDERS the United States to file a motion for summary

judgment citing to evidence in the record as a separate entry on

the docket.   The United States shall file its motion for summary

judgment by SEPTEMBER 23, 2021 AT 5:00 P.M.          Plaintiff shall have

until OCTOBER 13, 2021 AT 5:00 P.M. to respond to the United

States' motion for summary judgment.        The United States shall have

until OCTOBER 28, 2021 AT 5:00 P.M. to submit any rebuttal brief.
       Case 1:20-cv-00178-JRH-BKE Document 31 Filed 08/19/21 Page 3 of 3



       Upon the foregoing, Plaintiff's ^^Motion to Extend Response

Time    to   Defendant's   Motion   to   Dismiss   Converted   to   Motion   for

Summary Judgment" (Doc. 30.) is GRANTED IN PART and DENIED IN PART.

The United States' motion to dismiss (Doc. 12) is DENIED AS MOOT.

Additionally, Plaintiff's motion for hearing (Doc. 24) is DENIED

AS MOOT.



       ORDER ENTERED at Augusta, Georgia this                  day of August,

2021.



                                                                'HIEF JUDGE
                                            UNITED SPATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
